Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered April 2, 2001, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing her, as a second felony offender, to a term of 10 years, unanimously affirmed.
Defendant’s challenge to the court’s identification charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s thorough and detailed instructions conveyed the appropriate principles of law and properly directed the jury’s attention to the pertinent issues surrounding the identification (see People v Whalen, 59 NY2d 273, 278-279 [1983]; People v Ruffino, 110 AD2d 198, 202 [1985]).
We have considered and rejected the claims contained in defendant’s pro se supplemental brief. Concur—Mazzarelli, J.P., Saxe, Ellerin and Williams, JJ.